Hawley, J.,
dissenting:
In the light of the application of the legal principles decided by this court, in Youngs v. Hall, 9 Nev. 212, it can not consistently be said that the “ Act to discontinue litigation touching inequitable claims for taxes and penalties” (Stat. 1879, 143) is a special law, in violation of sections 20 and 21 of Article IV. of the constitution.
I was, and still am, of the opinion that the conclusion reached by the court in Youngs v. Hall, was erroneous. But having expressed my individual views (9 Nev. 225) I have ever since considered it to be my duty to follow it, especially in sustaining laws of the same character. (Odd Fellows’ Savings and Commercial Bank v. Quillen, 11 Nev. 109.)
In accepting that decision as the law of this state, the legislative and executive departments had the unquestioned right to believe that the act under consideration was not repugnant to these provisions of the constitution.
The act, within the. reasoning of this court in Youngs v. Hall, does certainly apply to all persons who come within the relation and circumstances specified in section 3. It applies to all persons and all suits similarly situated. To that extent, at least, it is general and uniform in its operation. No individuals are distinguished from others in the same category.
Whether there are four cases or four thousand to which the provisions of section 3 apply, is wholly immaterial.
If laws of this character are general and uniform, it is “ not because they operate upon every person in the Vtaie, for they do not, but because every person who is brought within the relations and circumstances provided for is affected by the law. They are general and uniform in their operation upon all persons in the like situation, and the fact of their-being uniform is not affected by the number of persons within the scope of their operation.” (McAunick v. The M. & M. R. R. Co. 20 Iowa, 343.)
My attention is called to Holden v. James, 11 Mass. 404, and other similar cases, which, in my judgment, are not *257analogous to the case in hand. The court, in Holden v. James, was discussing a resolve, passed by the legislature of that state, giving to Holden the right to collect certain claims from the administrator of an estate, notwithstanding the fact that said claims were barred by the statute of limitations. No other person, or persons, having similar claims could collect their demands.
It was a law in favor of an individual, where other individuals similarly situated could not avail themselves of its provisions. To hold such laws to be general and uniform “ would be to disregard all precedent and the plainest dictates of common sense.”
From the views I entertain of this case, it is unnecessary to decide the question, propounded by counsel, whether the legislature could delegate the power to the district attorneys, or other officers, to remit any portion of the tax or penalty in cases -where, in their discretion, the justice of the case might so require. The legislature of this state has exercised this power, to a certain extent, in the passage of the revenue law. Section 29 of the act provides that “no suit for the collection of delinquent taxes, where the amount is less than three hundred dollars, shall be commenced, except by the direction” of the board of county commissioners. (2 Comp. L. 3153.)
Now it could be said that such a law might “lead to the most odious and tyrannical discriminations;” that in one county the district attorney might be authorized to bring suit against every delinquent, while in others he might be directed not to bring suit against any; or in some counties he might be authorized to bring suit against the “enemies, political or personal,” of the commissioners and not to bring suit against their friends. Such ideas are possible to the imagination, but are improbable and unreal in fact. No such result has followed from the passage of the law. If such laws are unconstitutional, it must be upon other grounds.
The fact that power, wherever lodged, may be abused, is no argument against its exercise. (State ex rel. Ash v. Parkinson, 5 Nev. 16; State ex rel. Clarke v. Irwin, 5 Id. 112; *258Phillips v. Welch, 12 Id. 179; Aude v. Kinkead, 14 Id. 117.) The remedy lies with the people, not with the courts.
It is, unfortunately, true that men are occasionally found in the grand army of office-holders who violate their solemn pledges to the people and willfully betray their trust. But, in my judgment, these are rare exceptions. As a rule, the officers are governed, as they all ought to be, by higher and nobler motives; they faithfully, honestly, and impartially discharge their respective duties. It is, at least, upon this presumption, that the government, national and state, continually acts. It would indeed be difficult, if not impossible, for the people to live, or for a government to exist, under a constitution which denied the exercise of any power, upon the ground that it might possibly be abused.
The legislative, executive, and judicial departments of this state are separate and distinct. Each is sovereign within its respective sphere, and each is directly responsible to the people for its official acts.
Where the power which is exercised is legislative in its character, the courts can enforce only those limitations which the constitution imposes, and not those implied restrictions which, resting in theory only, the people have been satisfied to leave to the judgment, patriotism, and sense of justice of their representatives. (Cooley on Con. Lim. 129.)
The fact is, that the protection which the people enjoy against unwise and improper legislation is not derived solely from constitutional restrictions. It is derived, to a great extent, from the force of public opinion and the character of our representatives. This court has the power to keep the legislature within - the terms and plain import of the constitution. There its duty ends. “Whether the power of the legislature was reasonably or unreasonably exercised; whether it was wise or unwise, expedient or inexpedient, to enact the law, are questions left exclusively to other departments of our state government to decide, and their judgment must necessarily be decisive upon these questions.” (Ex parte Spinney, 10 Nev. 337; Gibson v. Mason, 5 Id. 284; State v. McClear, 11 Id. 39; Dayton M. Co. v. Seawell, *25911 Id. 394; Hess v. Pegg, 7 Id. 24; Evans v. Job, 8 Id. 322.)
To the extent above expressed, I dissent from the views enunciated by the court upon the constitutional questions discussed in the opinion of the chief justice.
I concur in the conclusions reached upon the other points.